Dissenting Opinion by
Jacobs, J.:
In this appeal the Court is faced with the question of whether the lower court abused its discretion in denying appellants’ petition to appeal in forma pauperis from an adverse arbitration award. I would hold that there was no abuse.
This case originated from a landlord-tenant dispute between Joseph and Gloria Gerlitzki, the appellees, and Sidney S. and Betty Feldser, the appellants. The Gerlitzkis, the landlords, brought suit for back rent against the Feldsers, the tenants, who then counterclaimed their expenses in repairing the rented property. At first, the case was listed for jury trial since possession was an issue. But after the Feldsers moved from the premises, counsel agreed to submit the case to arbitration. The arbitrators awarded f455.00 to the Gerlitzkis and |174.80 to the Feldsers on the counterclaim; the net award in favor of the Gerlitzkis being f280.2Q. The Feldsers filed a petition to appeal this award in forma pauperis, which was denied by the lower court without a hearing.
Section 28 of the Act of June 16, 1836, P. L. 715, 5 P.S. §72, grants the right to appeal an arbitration award in forma pauperis to those who are unable to pay the costs of such appeal by reason of poverty. Before *146permitting the appeal without payment of costs, the lower court must be satisfied that petitioner is, in fact, too poor to pay the costs. The following guidelines as to what constitutes poverty appears in 11 Standard Pennsylvania Practice 647 (1964): “A party having property of value will not be allowed to take an appeal in forma pauperis, unless he can show that it is encumbered beyond its full value.” Furthermore, the court is vested with considerable discretion in examining the petition so that unworthy persons who are not indigent may not enjoy the privilege of appealing without payment of costs. Rowley v. Vaughan, 24 Beaver 14 (1962).
In their petition the appellants allege assets totaling $3,040.00, including a station wagon, a truck, and a television set. They show debts amounting to $2,643.00 leaving a net worth of $397.00. They also receive $430.00 a month in public assistance from which the indebtedness is regularly reduced. Under these circumstances I do not believe it can be said that the lower court abused its discretion.
Consequently, the order should be affirmed.
Wright, P. J., and Watkins, J., join in this dissenting opinion.